Roberts, J.
The defendant in error suggests to the Court that this is a case of delay, and asks damages.
Defendant in error recovered a judgment by default against plaintiff in error. The record does not show that any process was served on the plaintiff in error before the judgment was rendered, or any acknowledgment of service, or any appearance or answer by him.
The Clerk certifies that at the time of the rendition of the judgment there was an acknowledgment of service by plaintiff filed in Court, which has since been lost or mislaid. Upon such certificate the Court cannot affirm the judgment.
Under the circumstances the Court will permit the submission of the cause to be withdrawn, and a motion to be made for a certiorari for a more perfect record, to be obtained at *58defendant’s cost. If such course be not adopted the cause " will be reversed and remanded.
Reversed and remanded.